Page 1 of l

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled)

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

JUDGMENT IN A CRIMINAL CASE

United States of America
(For Offenses Committed On or Aher November l, 1987)

 

 

v.
Mario Arita_Argueta Case Number: 3:18-mj-22765-MDD
Michael J Messina_,.,
Dej‘éndam'sAHdrI/:ey |§-_ l`_: l` -_LMI
REGISTRATION No. 80922298 / ` ' /
j ii":`!'/'i 5 §.'"F."j,? l

THE DEFENDANT$
pleaded guilty to count(s) 1 Of COmPlaiIlt _
11 vii

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(S):

Count Number§sl

 

 

 

 

Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor) ' l

|:I The defendant has been found not guilty on count(s)

(:I Cgunt(S) dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prlsons to be
imprisoned for a term of:
TIME SERVED

Assessment: $l() REMITTED Fine: NO FINE
l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents m

}I{
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district wlthin 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
lmposed by thls Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

Un1ted States Attorney Of any material change in the defendant's economlc circumstances

Friday, November 16, 2018
Date of Imposition of Sentence

/l//lt¢li/i/</L h \ll@ L,_

HoNoRABLE MiTCHELL `D. DEMBIN
UNirED sTATss MAGISTRATE JUDGE

3:18-mj-22765-MDD

 

